  Case 8:20-cv-02578-TPB-SPF Document 1 Filed 11/04/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                              Civil Case Number: ________________

                                                   :
Wayne Montgomery,                                  :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Penn Credit Corporation,                           :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Wayne Montgomery, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
 Case 8:20-cv-02578-TPB-SPF Document 1 Filed 11/04/20 Page 2 of 5 PageID 2




                                           PARTIES

      4.      The Plaintiff, Wayne Montgomery (“Plaintiff”), is an adult individual residing in

Brooksville, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).

      5.      The Defendant, Penn Credit Corporation (“Penn Credit”), is a Pennsylvania

business entity with an address of 2800 Commerce Drive, Harrisburg, Pennsylvania 17110,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6) and is a “creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

      7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      8.      The Debt was purchased, assigned or transferred to Penn Credit for collection, or

Penn Credit was employed by the Creditor to collect the Debt.

      9.      Penn Credit attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

  B. Penn Credit Engaged in Harassment and Abusive Tactics

      10.     On or around July 16, 2020, Penn Credit called Plaintiff in an attempt to collect

the Debt.
 Case 8:20-cv-02578-TPB-SPF Document 1 Filed 11/04/20 Page 3 of 5 PageID 3




       11.     In that conversation, Penn Credit asked to speak with Plaintiff and then asked for

Plaintiff’s address.

       12.     Plaintiff asked Penn Credit who was calling.

       13.     Penn Credit refused to identify its company name when asked.

       14.     Penn Credit failed to state that the call was from a debt collector, as required by

law.

   C. Plaintiff Suffered Actual Damages

       15.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       16.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       17.     The Plaintiff incorporates by reference Paragraphs 1 through 12 of this Complaint

as though fully stated herein.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692d(6) in that Defendant placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendants failed

to inform the consumer that the communication was an attempt to collect a debt.
  Case 8:20-cv-02578-TPB-SPF Document 1 Filed 11/04/20 Page 4 of 5 PageID 4




       21.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       22.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       23.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                             COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       24.     The Plaintiff incorporates by reference Paragraphs 1 through 12 of this Complaint

as though fully stated herein.

       25.     The Defendant refused to provide adequate identification of herself or himself or

her or his employer or other entity whom she or he represents when requested to do so by a

debtor from whom she or he is collecting or attempting to collect a consumer debt, in violation of

the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(15).

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                       Fla. Stat.§ 559.77;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and Fla. Stat. § 559.77;

                   4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                   5. Such other and further relief as may be just and proper.
 Case 8:20-cv-02578-TPB-SPF Document 1 Filed 11/04/20 Page 5 of 5 PageID 5




                   TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: November 4, 2020

                                  Respectfully submitted,

                            By    /s/ Matthew Fornaro

                                  Matthew Fornaro, Esq.
                                  Florida Bar No. 0650641
                                  11555 Heron Bay Boulevard, Suite 200
                                  Coral Springs, FL 33076
                                  Telephone: (954) 324-3651
                                  Facsimile: (954) 248-2099
                                  E-mail: mfornaro@fornarolegal.com
